Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the term “a symmetrical shape of a half-shape arc cross section” .  After reviewing the specification and context of the claims, this shape is not understood.  The office cannot tell what shape a half-shape arc cross section would be. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2- 5,10,11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flies (USPN 7,975,868).
With respect to claim 2, Flies shows a canteen beverage container (10) comprising: the container (10) having a body member (20) with a pair of opposing dual chamber (39)s separated by a non-removable partition (37) that extends vertically from an opened top end to a lower end (21); the container (10) being non-removable; the lower end (21) being seated upon a contiguous base (bottom of 21); a rim (46) formed at the opened top end by the pair of opposing dual chamber (39)s; each of the pair of opposing dual-chambers having a symmetrical shape of a half- shape arc cross-section; each of the pair of opposing dual-chambers having a bottom wall with a surrounding wall (26) extending linearly upward to the rim (46); and the surrounding wall (26) having a top contour with a broader shoulder (wider portion above the middle) that narrows to a bottom contour (32) that is disposed above the base.  
With respect to claim 3, Flies shows  an interchangeable lid having a peripheral edge (66) encircled by an inverted J shaped lip for securely engaging with the rim (46).  
With respect to claim 4, Flies shows  wherein the base has a circular circumference (see fig. 2).  
With respect to claim 10, Flies shows  wherein the lid further comprises an O rings (70) circumferentially surround the underside of the peripheral edge of the lid.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,  are rejected under 35 U.S.C. 103(a) as being unpatentable over Flies in view of Buren (US PUB No 2016/0200474) .
	Flies discloses the invention substantially as claimed.   
However Flies does not disclose  claim 5 wherein the base has a raised center portion thereby allowing the container to stand on flat surfaces.  
	Burden teaches a base has a raised center portion (fig. 3) in the same field of endeavor for the purpose of having a raised bottom.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a raise center portion to as taught by Burden in order to have a better feel when placed on a wet surface, the water can be dispersed into the raised center area.  This will decrease accidental spills. 


Allowable Subject Matter
Claims 6-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/SHAWN M BRADEN/Primary Examiner, Art Unit 3736